Case: 10-40631 Document: 00511333290 Page: 1 Date Filed: 12/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 28, 2010

                                     No. 10-40631                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ELIJAH W. RATCLIFF,

                                                   Plaintiff - Appellant
v.

CITY OF LIVINGSTON, TEXAS; MATT PARRISH, Detective with the
Livingston Police Department; STATE OF TEXAS; TEXAS DEPARTMENT
OF CRIMINAL JUSTICE; BRADSHAW STATE JAIL; ROBERT SHAW,
Warden; UNIDENTIFIED GIBSON, Officer; UNIDENTIFIED KAISER,
Officer; UNIDENTIFIED PERALES, Sergeant; MARION A. SMITH, Tax
Assessor Collector; DANETTE MILLICAN, Tax Assessor Collector of Houston
County, Texas; ELIZABETH E. COKER; MICHELLE HUNTER, State Bar of
Texas; STATE BAR OF TEXAS; CORRECTIONS CORPORATION OF
AMERICA,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                      for the Eastern District of Texas, Lufkin
                               USDC No. 9:09-CV-147


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40631 Document: 00511333290 Page: 2 Date Filed: 12/28/2010



                                   No. 10-40631

      In his complaint and three amended complaints, Elijah W. Ratcliff
(“Ratcliff”) filed suit against fifteen defendants, for alleged violations of various
civil rights statutes, including 42 U.S.C. §§ 1981, 1982, 1983, 1985, and 1988.
      In his original and first amended complaint, Ratcliff alleged that the City
of Livingston, Texas, and one of its police officers (the “Municipal Defendants”)
discriminated and retaliated against him because of his association with civil
rights and economic development, by placing unreasonable preconditions on
utility services. For this claim, he sought damages of $300,000. He also alleged
that the defendants refused to provide security services and facilitated burglary,
theft, and vandalism of his property, in addition to filing false charges against
him, resulting in his arrest and imprisonment.         For this claim, he sought
damages of $33,000,000.
      In an amended complaint, he added as defendants the State of Texas, the
Texas Department of Criminal Justice (“TDCJ”), the Bradshaw State Jail,
Corrections Corporation of America (“CCA), Warden Robert Shaw, Sergeant
Gipson, Sergeant Perales, and Officer Kaiser (the “State Defendants”). He
sought $500,000 in actual damages and $11,000,000 in compensatory damages
from the State Defendants for “multiple and repetitious breaches” of his civil
rights. He alleged that the State Defendants enabled and encouraged thievery
because they are opposed to civil rights revelations by him as an attorney and
civil rights advocate. He alleged that Captain Latham (who is not named as a
defendant) allowed inmates to steal shoes from his locker and prevented him
from obtaining replacement shoes. He further alleged that Sergeant Gipson
attacked him with a martial arts tactic, knocking him to the concrete floor before
handcuffing him and taking him to solitary confinement, because he was
wearing shower shoes. He alleged that when his personal items were brought
to him later, some postage stamps were missing. In addition, he complained
that a policy of the State of Texas, TDCJ, and Warden Shaw caused him not to

                                         2
    Case: 10-40631 Document: 00511333290 Page: 3 Date Filed: 12/28/2010



                                   No. 10-40631

receive notice of a hearing in a civil case he had pending in Polk County, Texas,
or access to the appellate record in that case.
      He also added as defendants Marion A. Smith, Tax Assessor and Collector
of Polk County, Texas, and Danette Millican, Tax Assessor and Collector of
Houston County, Texas. He alleged that Smith falsely fabricated courtroom
testimony calculated to defame his capacity as a realty owner, and had not
retracted such representations. He alleged that Millican falsely compiled county
tax records potentially defaming his integrity as a realty owner and had not
retracted such representations.
      In a third amended complaint, Ratcliff added as defendants Elizabeth E.
Coker and the State Bar of Texas. He alleged that Coker had “acted under color
of authority of State law to contravene” his civil rights. He stated that he added
the State Bar as a party “as an agency of the State of Texas to facilitate the
granting of complete equitable relief.”
      All of the defendants moved for dismissal of the claims against them. The
magistrate judge recommended that the claims against the Municipal
Defendants, Smith, and Millican be dismissed because Ratcliff’s complaints
relied on conclusory allegations and did not allege facts showing a plausible
entitlement to relief. See Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009); Bell Atlantic
Corp. v. Twombly, 550 U.S. 544 (2007). The magistrate judge recommended that
the claims against the State of Texas, the TDCJ, and the State Bar of Texas be
dismissed for lack of subject matter jurisdiction because they are barred by
Eleventh Amendment immunity and because Ratcliff had not stated a cognizable
claim against them because they are not “persons” as that term is used in
Section 1983.    The magistrate judge recommended dismissal of the claims
against Warden Shaw, Sergeant Perales, and Officer Kaiser because Ratcliff had
not alleged any facts showing participation by those defendants in any alleged
act that violated a constitutional right, and Ratcliff alleged no facts to establish

                                          3
     Case: 10-40631 Document: 00511333290 Page: 4 Date Filed: 12/28/2010



                                  No. 10-40631

supervisory liability as to Warden Shaw and Sergeant Perales. The magistrate
judge recommended that the claims against CCA and the Bradshaw State Jail
be dismissed because they are not “persons” as that term is used in Section 1983.
With respect to the excessive force claim against Sergeant Gipson, the
magistrate judge recommended dismissal because Ratcliff did not allege any
harm or injury that resulted from Sergeant Gipson’s actions and did not allege
any facts showing that force was impermissibly used to cause harm; instead,
Ratcliff’s own pleading demonstrated that force was applied as a form of
maintaining discipline. The magistrate judge recommended that the claims
against Judge Coker be dismissed because Ratcliff did not allege any facts
showing that the complained of actions by Judge Coker were non-judicial in
nature or that they were taken in the complete absence of all jurisdiction. The
district court adopted the magistrate judge’s recommendations and dismissed all
of the claims agianst all of the defendants.
      Ratcliff’s brief on appeal, like his complaints filed in the district court,
consists of rambling, conclusional, and irrelevant allegations, peppered with
numerous citations. He has not identified any legal error by the district court,
or any facts that would support a claim of liability entitling him to relief against
any of the defendants. Accordingly, the judgment of the district court is affirmed
for the reasons set forth in the magistrate judge’s reports, as adopted by the
district court.
                                                                      AFFIRMED.




                                         4